Citation Nr: 0610702	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-21 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The appellant had active military service from May 1976 to 
September 1978.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Denver, Colorado, Regional Office (RO).

In January 2005, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge sitting in Washington, DC; a transcript of that hearing 
is of record. 

The Board notes that additional evidence was submitted to the 
Board in March 2005 that was not considered by the RO.  It is 
a March 2005 opinion memorandum signed by a VA physician and 
Nurse Practitioner in support of the veteran's claim for 
entitlement to service connection for Hepatitis C.  Although 
the veteran did not submit a waiver of RO consideration of 
this evidence, in light of the favorable decision below, the 
Board will address the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A VA medical opinion indicates that the veteran Hepatitis 
C was related to service needle pricks during service.






CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for Hepatitis C are met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claims.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

The Board below has granted the claim of service connection 
for hepatitis.  The Board finds no prejudice to the veteran 
in rendering this favorable decision.  The agency of original 
jurisdiction will be responsible for addressing any VCAA 
notice defect with respect to the rating and effective date 
elements when effectuating the award.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506)

II.  Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303.  Each disorder for which a 
veteran seeks service connection must be considered on the 
basis of evidence, including that shown by his service 
records, his medical records, and pertinent medical and lay 
evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether the weight of 
the evidence supports the claim, or the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against 
the claim: the appellant prevails in either event.  However, 
if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990). 

Considering the evidence of record in light of the above-
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for Hepatitis C are met.

The veteran's service personnel records reflect that he was a 
medical specialist.  He maintains that he was exposed to 
Hepatitis C while in service because he experienced needle 
sticks and was exposed to blood.

The post-service medical evidence confirms that the veteran 
is currently diagnosed with Hepatitis C.  

In a March 2005 opinion memorandum, a VA physician and Nurse 
Practitioner concluded that the veteran's Hepatitis C was 
likely due to his exposure to needles during service. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

The Board notes that the veteran underwent a VA compensation 
examination in July 2002 for the purpose of determining the 
etiology of any currently present Hepatitis C.  Following 
review of the claims folder and the examination of the 
veteran, the examiner concluded that the veteran's Hepatitis 
C was not due to service, and was more likely than not due to 
pre-service drug use with needles.  

Nevertheless, given the facts of this case, and with 
resolution of all reasonable doubt in the veteran's favor, 
the Board finds that the criteria for service connection for 
Hepatitis C are met.


ORDER

Service connection for Hepatitis C is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


